Case 2:20-cv-02161-SVW-MRW Document 35 Filed 12/04/20 Page 1 of 3 Page ID #:323




     1 Patrick H. Peluso*
         ppeluso@woodrowpeluso.com*
     2 3900 East Mexico Avenue, Suite 300
         Denver, Colorado 80210
     3 Telephone: (720) 213-0676
         Facsimile: (303) 927-0809
     4 *Pro Hac Vice
     5 Attorneys for Plaintiffs and the alleged Class
     6
     7                   UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
     8                        WESTERN DIVISION
     9 LUCINE TRIM and ANTHONY
         FREY, individually and on behalf of all
    10 others similarly situated,                   Case No. 20-cv-02161-SVW-MRW
    11                  Plaintiff,
    12                      v.                      STIPULATION OF DISMISSAL
    13 JOHN C. HEATH, ATTORNEY AT
         LAW, d/b/a LEXINGTON LAW
    14 FIRM, a Utah corporation,
    15                 Defendant.
    16
    17
    18

    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
    30
                                      STIPULATION OF DISMISSAL
    31
Case 2:20-cv-02161-SVW-MRW Document 35 Filed 12/04/20 Page 2 of 3 Page ID #:324




     1        Plaintiffs and Defendant, through their counsel, stipulate as follows:
     2        1.     Plaintiffs filed this action against Defendant.
     3        2.     Fed. R. Civ. P. 41(a)(1)(A)(ii) allows the parties to stipulate to the
     4 dismissal of an action at any time. Rule 23(e) does not limit the right to stipulate
     5 to dismissal of this action because it only applies to certified classes, and no class
     6 has been certified in this matter. Likewise, the case does not involve any
     7 Receiver so as to implicate Rule 66.
     8        Accordingly, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiffs and
     9 Defendant agree that the action shall be dismissed in its entirety and with
    10 prejudice with respect to the individual claims alleged by Plaintiffs against
    11 Defendant.
    12        Plaintiffs and Defendant further agree that each party is to bear his, her, or
    13 its own attorney’s fees and costs.
    14
    15        December 4, 2020                  Respectfully Submitted,
    16
    17                                          LUCINE TRIM AND ANTHONY
                                                FREY individually and on
    18                                          behalf of all other similarly situated,
    19                                          /s/ Patrick H. Peluso
    20                                          One of Plaintiff’s Attorneys
    21                                          Patrick H. Peluso*
                                                ppeluso@woodrowpeluso.com
    22                                          Woodrow & Peluso, LLC
                                                3900 E Mexico Avenue
    23                                          Suite 300
                                                Denver, Colorado 80210
    24                                          Tel: 720-213-0676
                                                Fax: 303-927-0809
    25
                                                *Pro Hac Vice
    26
    27
    28
    30                                                 1
                                                                  Case No. 20-cv-02161-SVW-MRW
    31
Case 2:20-cv-02161-SVW-MRW Document 35 Filed 12/04/20 Page 3 of 3 Page ID #:325



    1       December 4, 2020                      TROUTMAN PEPPER HAMILTON
                                                  SANDERS LLP
    2
    3
                                                  By: /s/ Chad R. Fuller
    4                                               Chad R. Fuller, Bar No. 190830
                                                    chad.fuller@troutmansanders.com
    5                                               TROUTMAN PEPPER HAMLTON
                                                    SANDERS LLP
    6                                               11682 El Camino Real, Suite 400
                                                    San Diego, CA 92130
    7                                               Telephone: 858.509.6056
                                                     Facsimile: 858.509.6040
    8
    9                                                  Attorney for Defendant
                                                       John C. Heath Attorney at Law, PC
   10                                                  d/b/a/ Lexington Law Firm
   11
   12
   13
   14
   15
   16
   17                           CERTIFICATE OF SERVICE
   18
              The undersigned, Patrick H. Peluso, hereby certifies that a true and correct
   19
   20   copy of this Stipulation of Dismissal was served upon counsel of record by filing

   21   such papers via the Court’s ECF system on December 4, 2020.
   22
                                                       /s/ Patrick H. Peluso
   23
   24
   25
   26
   27

   28
   30                                              2
   31                                                             Case No. 20-cv-02161-SVW-MRW
